


Exhibit 10.1
CONSULTING AGREEMENT
CONSULTING AGREEMENT (this “Agreement”) by and between Triumph Group, Inc. (the
“Company”) and Richard C. Ill (the “Consultant”) dated as of January 4, 2016.
1.Consulting Period. The Consultant shall make himself available to render
consulting services to the Company, on the terms and conditions set forth in
this Agreement, for the period beginning on January 4, 2016 and ending on
December 31, 2016 (the “Consulting Period”), provided that the Consulting Period
shall terminate immediately upon the death or Disability (as defined below) of
the Consultant and provided further that either party may terminate the
Consulting Period prior to its scheduled expiration upon 10 days’ prior written
notice in the event of the other party’s material breach of this Agreement. For
purposes of this Agreement, “Disability” shall mean the unavailability of the
Consultant for the Consultant’s duties hereunder for 30 consecutive days as a
result of incapacity due to mental or physical illness.
2.Consulting Services. During the Consulting Period, the Consultant shall render
such consulting services as may be requested from time to time by the Chief
Executive Officer of the Company, at such times and locations as may be
reasonably requested by the Company. The Company and the Consultant anticipate
that the level of services to be provided by the Consultant during the
Consulting Period will be in excess of twenty percent (20%) of the average level
of services provided by the Consultant during the thirty-six (36) months
immediately preceding the commencement of the Consulting Period, provided that
in no event shall the Consultant be required to provide services in excess of 40
hours per month. In consideration of the foregoing, the Company shall, during
the Consulting Period, pay the Consultant a consulting fee at a rate of $20,000
per month, payable in accordance with the Company’s regular payroll practices
for consultants, and shall reimburse the Consultant for all reasonable expenses
incurred by the Consultant in accordance with the Company’s policies.
3.Restrictive Covenants. The Consultant shall hold in a fiduciary capacity for
the benefit of the Company all secret or confidential information, knowledge or
data relating to the Company or any of its subsidiaries, and their respective
businesses, which is obtained by the Consultant during the Consultant’s service
to the Company or any of its subsidiaries and which shall not be or become
public knowledge (other than by acts by the Consultant or representatives of the
Consultant in violation of this Agreement). During the Consultant’s service with
the Company and following the termination of such service, the Consultant shall
not, without the prior written consent of the Company or as may otherwise be
required by law or legal process, communicate or divulge any such information,
knowledge or data to anyone other than the Company and those designated by it or
use such information, knowledge or data for the benefit of the Consultant or
anyone other than the Company and those designated by it. During the Consulting
Period, the Consultant shall not, within any jurisdiction in which the Company
and its subsidiaries are doing business, directly or indirectly, own, manage,
operate, control, consult with, be employed by, participate in the ownership,
management, operation or control of, or otherwise render services to or engage
in, any business engaged in or competitive with the businesses of the Company
and its subsidiaries, provided that passive ownership by the



--------------------------------------------------------------------------------




Consultant of less than 2% of the outstanding voting common stock, without any
other action by or on behalf of the Consultant, of any publicly held corporation
shall not constitute a violation of this Section 3.
4.Miscellaneous.
(a)Construction; Amendments. This Agreement shall be governed by, and construed
in accordance with, the laws of the Commonwealth of Pennsylvania, without
reference to principles of conflict of laws. The captions of this Agreement are
not part of the provisions hereof and shall have no force or effect. This
Agreement may not be amended or modified except by a written agreement executed
by the parties hereto or their respective successors and legal representatives.
The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.
(b)Acknowledgments. The Consultant acknowledges and agrees that (i) his services
hereunder are to be rendered as an independent contractor, (ii) he is solely
responsible for the payment of all Federal, state, local and foreign taxes that
are required by applicable laws or regulations to be paid with respect to all
payments and benefits provided pursuant to this Agreement, and (iii) no amount
payable under this Agreement shall be counted for purposes of calculating or
accruing any benefit or service for purposes of any pension, retirement, health,
welfare, or other benefit plan or program.
(c)Successors. This Agreement is personal to the Consultant and, without the
prior written consent of the Company, shall not be assignable by the Consultant
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Consultant’s legal
representatives. This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns.
(d)Section 409A. All amounts payable under this Agreement are intended to comply
with, or be exempt from, Section 409A of the Internal Revenue Code (“Section
409A”), and shall be interpreted in a manner consistent with such intent. Each
installment payment of compensation under this Agreement shall be treated as a
separate payment of compensation for purposes of applying Section 409A. All
reimbursements and in-kind benefits that constitute nonqualified deferred
compensation within the meaning of Section 409A provided under this Agreement
shall be made or provided in accordance with the requirements of Section 409A,
including, without limitation, that (i) in no event shall reimbursements by the
Company under this Agreement be made later than the end of the calendar year
next following the calendar year in which the applicable fees and expenses were
incurred, (ii) the amount of in-kind benefits that the Company is obligated to
pay or provide in any given calendar year shall not affect the in-kind benefits
that the Company is obligated to pay or provide in any other calendar year, and
(iii) the Consultant’s right to have the Company pay or provide such
reimbursements and in-kind benefits may not be liquidated or exchanged for any
other benefit.
[Signature page follows]

-2-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the day and year first above written.


/s/ Richard C. Ill             
Richard C. Ill


Triumph Group, Inc.
By: /s/ Daniel J. Crowley          Name: Daniel J. Crowley
Title:    President and Chief Executive Officer



-3-